Wasserman, J.
Upon consideration of the pleadings, oral arguments and briefs of Counsel, the Court finds the Plaintiff-Relator’s Demurrer to Defendant-Respondent’s Answer is well taken and is therefore sustained.
Upon consideration of the Stipulation of the parties that Defendant did not desire to plead further in the event such Demurrer were sustained the Court finds:
1. The Order of the Public Utilities Commission of Ohio dated June 21, 1960, is an enforceable Order.
2. The Defendant-Respondent, The Cleveland Electric Illuminating Company in failing to. produce its vice-president, F. Warren Brooks, for depositions is in violation of the Order issued by The Public Utilities Commission of Ohio, dated June 21, 1960.
3. A forfeiture of $10.00 per day is hereby imposed pursuant to Section 4905.54, Revised Code, commencing October 5, 1960, to December 5, 1960, the date of the hearing.
*92IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED, that the Demurrer to Defendant-Respondent’s Answer herein be and is hereby sustained; that the Defendant-Respondent produce F. Warren Brooks to appear and give his deposition in compliance with the June 21, 1960, Order of the Public Utilities Commission; and that the defendant-Respondent pay the forfeiture in the amount of Six Hundred Ten Dollars ($610.00) and the costs herein.